                      Case 1:20-cv-01566-TJK Document 16 Filed 07/01/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


                       City of Chicago                         )
                             Plaintiff                         )
                                v.                             )      Case No. 20-cv-1566-TJK
                        Alex M. Azar, II                       )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Amicus Curiae U.S. House of Representatives                                                                   .


Date:          07/01/2020                                                              /s/ Elizabeth B. Wydra
                                                                                         Attorney’s signature


                                                                             Elizabeth B. Wydra (DC Bar No. 483298)
                                                                                     Printed name and bar number
                                                                               Constitutional Accountability Center
                                                                                1200 18th Street NW, Suite 501
                                                                                    Washington, D.C. 20036

                                                                                               Address

                                                                                  elizabeth@theusconstitution.org
                                                                                            E-mail address

                                                                                          (202) 296-6889
                                                                                          Telephone number



                                                                                             FAX number
